Citation Nr: 1624009	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected panic disorder.

2.  Entitlement to service connection for depression, to include as secondary to coronary artery disease.

3.  Entitlement to service connection for coronary artery disease and hypertension, to include as secondary to herbicide exposure, sleep apnea or the Veteran's service-connected panic disorder.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans' Law Judge.  A copy of the transcript is of record.

The Veteran's claims were last before the Board in May 2014 and were remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for peripheral vestibular disorder (noted to have been claimed as Meniere's syndrome), was also previously before the Board but was subsequently granted in a February 2015 rating decision.  Accordingly, the Veteran's service connection claim has been resolved in full and this issue is no longer before the Board. 

In a May 2015 response to a February 2015 Supplemental Statement of the Case (SSOC), the Veteran requested another hearing.  He presented testimony on the issues addressed here at the June 2013 hearing before the undersigned and has provided no indication as to why another hearing is necessary.  Thus, the Board will not include a request for another hearing in this remand.  38 C.F.R. § 20.700 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that sleep apnea was either incurred in service or that his depression, which he claims is related to service, caused him to begin smoking and drinking and those conditions caused sleep apnea.  In June 2013, the Veteran's wife testified at a Board hearing that she and the Veteran were married while he was stationed on Guam and he snored and stopped breathing at times.  A February 2012 VA examination report includes an opinion on whether the Veteran's sleep apnea was caused or aggravated by his service-connected panic disorder.

In August 2014, the Veteran was afforded a VA examination to determine whether his sleep apnea was directly related to service.  The VA examiner provided a negative opinion; however, this opinion is inadequate because the examiner based the conclusion on the absence of in-service medical records documenting sleep apnea symptoms and erroneously concluded that the lay statements from the Veteran's wife asserting that the Veteran snored and stopped breathing during his sleep while in service did not constitute evidence.  

The Veteran and his wife both testified at the hearing and noted that they were married while the Veteran was in service.  Thus, the Board finds the Veteran's wife competent to report the Veteran's symptoms of snoring and periods where he stopped breathing while in service because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of this deficiency, a remand is required for an addendum opinion that specifically addresses the lay reports concerning the Veteran's symptomatology both during and since active service.

As for the Veteran's service connection claim for depression, he was afforded a VA examination in August 2014.  The VA examiner noted that the Veteran denied current or recent symptoms of depression.  As such, the examiner stated there was no separate diagnosis of depression, nor was depression a symptom of the Veteran's service-connected panic disorder.  The VA examiner stated that a December 2007 opinion from a private doctor in support of the Veteran's claim that found the Veteran's depression was related to his service and sleep apnea was "not currently relevant.  The depression has either resolved or was a misdiagnosis at that time."

In contrast to the VA examiner's assertion, the medical evidence in the Veteran's claims file indicating a diagnosis of depression during the period on appeal is most definitely relevant to the Veteran's service connection claim.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

On remand, the August 2014 VA examiner must provide a determination of whether medical evidence of record - which includes the December 2007 private treatment record, as well as a June 2009 VA psychiatry treatment record reflecting a diagnosis of depressive disorder NOS -  amounted to a misdiagnosis or whether the Veteran indeed had a separate diagnosis of depression that ultimately resolved.  If the Veteran did indeed have a confirmed diagnosis of depression during the appeal period, then the VA examiner must provide an opinion on whether the Veteran's depression was either related to active duty service or secondary to either his heart condition or sleep apnea.

Finally,  the Veteran claims that his heart condition, to include hypertension, is the result of exposure to Agent Orange.  During his June 2013 Board hearing, the Veteran alleged that he was exposed to herbicides while stationed in Guam.  The Veteran's service personnel files indicate that he was stationed in Guam from March 1967 to July 1968.

The VA Adjudication Manual, M21-1, provides certain development procedures for claims for herbicide exposure in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, and Thailand.  See M21-1.IV.ii.1.H.7.a (updated August 7, 2015).  In May 2014, the Veteran's case was remanded by the Board in order for the AOJ to verify the Veteran's claimed exposure of Agent Orange.

The Veteran's claims file includes an undated letter asking him to submit any relevant documents in his possession, including any records verifying his exposure to herbicides while in Guam.  However, the letter does not specifically ask the Veteran to provide approximate dates, location(s), and the nature of his alleged exposure to herbicides, as called for in the Adjudication Manual.  In that letter, the RO detailed attempts it had made to obtain information, including a July 2014 request for information from the National Personnel Records Center (NPRC).  The RO noted that the NPRC responded that there were no records pertaining to the Veteran's exposure to herbicides.  On the Board's review of that request and response, it notes that the inquiry was specific; there was no reference to dates or exposure specific to Guam.  Given the lack of a response from the Veteran and the negative response from NPRC, the claim was not forwarded to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  In light of these deficiencies, the Veteran's claim must be remanded and developed consistent with M21-1 procedures.

The Veteran's service in Guam from March 1967 to July 1968 has been confirmed.  He has essentially claimed exposure during the entire time he served in Guam rather than any specific event of exposure.  Thus, selecting a period of two months from that period of time and requesting a search from JSRRC should sufficiently satisfy VA's duty to assist in this respect.  

Accordingly, the case is REMANDED for the following action:

1.  With consideration of VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.7.a, and any other indicated procedures, take appropriate steps to verify the Veteran's reports of herbicide exposure in Guam.  Review his service personnel records to confirm service in Guam from March 1967 to approximately July 1968.  

2.  Then readjudicate the claims for service connection for coronary artery disease and hypertension on a presumptive basis.  Complete any other development action deemed necessary concerning the Veteran's service connection claim for coronary artery disease and hypertension.  All development actions must be documented in the Veteran's claims folder.

3.  Then return the claims file to the examiner who conducted the Veteran's August 2014 VA sleep apnea examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's sleep apnea.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed sleep apnea had its onset in service or is otherwise related to active duty service?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on lay statements provided by the Veteran's wife that she noticed the Veteran's snoring and periods where he would stop breathing in his sleep during active duty service.  

The opinion provided thus far on this determinative issue has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the August 2014 VA examiner impermissibly relied on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in service treatment records (STRs).  The examiner also impermissibly discounted lay statements provided by the Veteran's wife and erroneously concluded that such statements did not amount to evidence.  The VA examiner is reminded that both the Veteran and his wife are competent to report observable symptoms of episodes of snoring and other sleep problems during and shortly after service, as this requires only personal knowledge, not medical expertise, since it comes to them through their senses.  In other words, the VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran did not have sleep apnea during his service.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then return the claims file to the examiner who conducted the Veteran's August 2014 VA mental disorders examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's depression.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Please clarify whether the Veteran has had a diagnosis of depression at any time during the appeal period.  

(b)  If a separate diagnosis of depression exists during the appeal period, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed depression was incurred in or aggravated by service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed depression was caused or aggravated (increased in severity beyond its natural progression) by a heart condition or sleep apnea?

The examiner is asked to specifically address the December 2007 opinion from Dr. A.H.R. that found that the Veteran's depression is related to his service and sleep apnea.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


